COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-285-CV



IN RE JASON LOBAN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator Jason Loban and real party in interest the Grapevine City Attorney’s joint petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, the parties’ joint petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:  WALKER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED:  August 22, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.